Citation Nr: 0903608	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-36 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the hands and feet.

2.  Entitlement to service connection for a groin rash.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for the loss of two 
front teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to August 1958.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2008, a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.

The issues of entitlement to service connection for residuals 
of cold injury to the hands and feet; a groin rash; and loss 
of two front teeth are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

Diabetes mellitus was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via June 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letter advised the veteran that he should submit any medical 
evidence pertinent to his claim.  VCAA notice was provided 
prior to the initial adjudication.  

While the veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Consequently, the veteran is not prejudiced by the notice 
timing defect.

The veteran's service treatment records (STRs) are 
unavailable (which will be discussed in greater detail 
below).  His pertinent postservice treatment records have 
been secured.  He has not identified any pertinent records 
that remain outstanding.  The Board has considered whether a 
VA examination or medical opinion is necessary.  Under 
38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record is not sufficient 
evidence to decide the issue but: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.   There is no evidence of diabetes 
in service, no medical evidence of diabetes until many years 
after the veteran's service, and no competent (medical) 
evidence that even suggests that there may be a nexus between 
the veteran's  diabetes and his service.  A medical opinion 
is not necessary to decide this claim, as such opinion could 
not establish there was a related disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the appellant's recitation of medical 
history).  Absent any competent (medical) evidence suggesting 
that the veteran's diabetes may be associated with his 
service, an examination for a medical nexus opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).  Even the "low threshold" standard 
as to when a VA examination is necessary outlined by the 
United States Court of Appeals for Veterans Claims in 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  
VA's duty to assist is satisfied.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

Criteria & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
diabetes mellitus (as a chronic disease) is manifested to a 
compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As the veteran's STRs are unavailable VA has a heightened 
duty to assist him in developing his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The 
veteran has not identified any treatment for diabetes 
mellitus in service; so there are no alternate sources from 
which treatment records could be sought.

In March 2003, the veteran submitted a claim seeking service 
connection for diabetes.  He indicated that such disorder was 
due to irregular eating habits and distasteful food while in 
the military.

VA records from 1994 to 2003 include a March 2001 record when 
the veteran reported he had no history of diabetes.  A March 
2003 annual history and physical examination record notes a 
diagnosis of diabetes mellitus, type 2.  An April 2003 
optometry consultation report notes that the veteran 
indicated that diabetes was diagnosed a little over a year 
prior.

At the December 2008 videoconference hearing, the veteran 
testified that he was told by a VA doctor that his diabetes 
mellitus was due to a diet with excessive starchy foods in 
service.  He could not identify which doctor offered such 
opinion.

It is not in dispute that the veteran has diabetes mellitus.  
However, there is no evidence that such disability was 
manifested in service.  Accordingly, service connection for 
diabetes on the basis that it became manifest in service is 
not warranted.  Furthermore, as there is no evidence that 
diabetes was manifested in the first postservice year, 
service connection for such disability on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. § 1112) is also not 
warranted.

Given the above, to establish service connection his diabetes 
the veteran must affirmatively show, by competent (medical) 
evidence, that the diabetes is related to (was incurred in or 
aggravated by) his service.  He has presented no such 
evidence. Significantly, there is no competent evidence that 
diabetes was manifested prior to 2002.  Such a lengthy (40 
years+) interval between service and the initial postservice 
clinical manifestation of diabetes is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the 
veteran is a layperson, his own opinion that his diabetes is 
related to service is not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance 
of the evidence is against this claim.  Accordingly, it must 
be denied.


ORDER

Service connection for diabetes mellitus is denied.

REMAND

As was noted above, the veteran's STRs are unavailable.  
Hence, VA has a heightened duty to assist him in developing 
his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Such duty includes searching for alternate source STRs and a 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit-of-the-
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  At the December 2008 videoconference hearing the 
veteran testified that he was hospitalized at an Army 
Hospital in Inchon, Korea from January to February 1955 for 
treatment of frostbite to his hands and feet.  Notably, the 
RO attempted to secure alternate source records of such 
treatment; however, the National Personnel Record Center 
indicated that the request was too broad (and there was no 
follow-up).  As the veteran has specifically limited the time 
frame for when the treatment took place to the months of 
January and February 1955, another attempt to retrieve Inchon 
Army hospital records of his treatment for frostbite is 
indicated. 

Regarding the loss of his two front teeth, the veteran 
asserts/has testified that he fell on the General H. D. 
Freeman in April 1956, sustaining tooth injury, and that that 
ship's logs should document the injury and treatment .  There 
is no indication that the RO has attempted to secure any such 
records.

The veteran has indicated he was treated for groin rash at 
the Indianapolis VA hospital in 1959 (which would have been 
fairly proximate to service).  Records of any such treatment 
may contain pertinent information,  As such records have been 
identified, and are constructively of record but are not 
associated with the claims file, they must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development to secure alternate source 
records of the veteran's treatment for 
frostbite of the hands and feet at the 
Army hospital in Inchon Korea in January 
and February 1955; documentation (from 
ship's log, deck log, sick bay records) 
that the veteran sustained a tooth injury 
in a fall aboard the General H.D. Freeman 
in April 1956; and records of any (and 
all) treatment the veteran received for a 
groin rash at the Indianapolis VA hospital 
in 1959.  If any additional information 
from the veteran is needed for such 
development, he should be asked to provide 
such information.  If the records cannot 
be located, it should be so noted in the 
record (along with a description of the 
extent of the search), and the veteran 
should be notified.  RO should then 
undertake any further development 
suggested by any records received pursuant 
to these requests.

2.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


